357 SA-1 06/12 SUPPLEMENT DATED JUNE 8, 2012 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED FEBRUARY 1, 2012 OF FRANKLIN STRATEGIC MORTGAGE PORTFOLIO The Statement of Additional Information is amended as follows, with the changes to be implemented on or about August 15, 2012: I. The Section entitled “Goals, Strategies and Risks – Additional Strategies” beginning on page 2 is amended to reflect that the Fund may invest: (a) up to 15% of its assets in foreign securities, which may include non-U.S. dollar denominated foreign mortgage securities; (b) up to 20% of its total assets in securities rated, at the time of purchase, below BBB by Standard & Poor’s (S&P®), or Baa by Moody’s Investors Service (Moody’s), respectively, or, if unrated, deemed to be of comparable quality by the investment manager; (c) in credit default, interest rate and currency swaps; currency forwards and U.S. Treasury futures; and (d) up to 5% of its net assets in collateralized debt obligations. II. The Section entitled “Goals, Strategies and Risks – Glossary of Investments, Techniques, Strategies and Their Risks,” is amended by adding the following immediately prior to “Credit-linked securities:” Collateralized Debt Obligations Collateralized debt obligations and similarly structured securities, sometimes known generally as CDOs, are interests in is a trust or other special purpose entity (SPE) and are typically backed by a diversified pool of bonds, loans or other debt obligations. CDOs are not limited to investments in one type of debt and, accordingly, a CDO may be collateralized by corporate bonds, commercial loans, asset-backed securities, residential mortgage-backed securities, REITS, commercial mortgage-backed securities, emerging market debt, and municipal bonds. Certain CDOs may use derivatives contracts, such as credit default swaps, to create “synthetic” exposure to assets rather than holding such assets directly, which entails the risks of derivative instruments described elsewhere in this SAI. Common varieties of CDOs include the following: Collateralized bond obligations Collateralized bond obligations (CBOs) are interests in a trust typically backed substantially by a diversified pool of high risk, below investment grade fixed income securities. 1 Structured finance CDOs Structured finance CDOs are interests in a trust typically backed substantially by structured investment products such as asset-backed securities and commercial mortgage-backed securities. Synthetic CDOs In contrast to CDOs that directly own the underlying debt obligations, referred to as cash CDOs, synthetic CDOs are typically collateralized substantially by derivatives contracts, such as credit default swaps, to create “synthetic” exposure to assets rather than holding such assets directly, which entails the risks of derivative instruments described elsewhere in this SAI, principally counterparty risk. CDOs are similar in structure to collateralized mortgage obligations, described elsewhere in this SAI. Unless the context indicates otherwise, the discussion of CDOs below also applies to CBOs and other similarly structured securities. In CDOs, the cash flows from the SPE are split into two or more portions, called tranches (or classes), that vary in risk and yield. The riskiest portion is the “equity” tranche which bears the first loss from defaults on the bonds or loans in the SPE and is intended to protect the other, more senior tranches from severe, and potentially unforeseen, defaults or delinquent collateral payments (though such protection is not complete). Because they may be partially protected from defaults, senior tranches from a CDO typically have higher ratings and lower yields than the underlying collateral securities held by the trust, and may be rated investment grade. Despite protection from the equity tranche, more senior tranches can experience, and may have experienced in the past, substantial losses due to actual defaults, increased sensitivity to defaults due to collateral default, downgrades of the underlying collateral by rating agencies, forced liquidation of a collateral pool due to a failure of coverage tests, disappearance of protecting tranches, market anticipation of defaults, as well as a market aversion to CDO securities as a class. The risks of an investment in a CDO depend largely on the type of collateral held by the SPE and the tranche of the CDO in which the Fund invests. Investment risk may also be affected by the performance of a CDO’s collateral manager (the entity responsible for selecting and managing the pool of collateral securities held by the CDO trust), especially during a period of market volatility like that experienced in 2007-2008. Normally, CDOs are privately offered and sold, and thus, are not registered under the securities laws and traded in a public market. As a result, investments in CDOs may be characterized by the Fund as illiquid securities. However, an active dealer market may exist for CDOs allowing the Fund to trade CDOs with other qualified institutional investors under Rule 144A.
